DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 11/20/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 11-14 are objected to because of the following informalities:  
Claim(s) 11-14 recite a phrase “the circuit of claim” which lacks clarity regarding sampling circuit or main circuit. The Examiner suggests amending the phrase to recite “the current sampling circuit of claim” to restore antecedent clarity regarding sampling circuit vs. main circuit.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 7 and 13, a phrase "if the semiconductor switch device" renders the claim indefinite because it is unclear whether “if” means it is an optional (non-limiting) feature and whether “the semiconductor switch device” refers to “each semiconductor switch device” or “target semiconductor switch device”.  See MPEP § 2173.05(d). 
Dependent Claim(s) 8-9 not specifically addressed share the same 112(b) rejection as linked Claim 7. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al. (US 20170197566; hereinafter NAKAMURA) in view of Ngo et al. (US 20170179944).
Regarding claim 1, NAKAMURA teaches in figure(s) 1-8 a current sampling method, comprising: 
obtaining a detected temperature (temperature estimation units IPD1/115a, IPD2/115a; figure 2) of each semiconductor switch device (abs. - semiconductor switching device of the IPD on one electrical wire; IPD1 131 with 51, IPD2 132 with 52; figures 1-2) of a plurality of parallel semiconductor switch devices; 
determining that the plurality of parallel semiconductor switch devices are in a current equalization state (IPD1 current data, IPD2 current date; figure 2; para. 50 - currents passing through the electrical wires 51, 52 or their wiring resistances are equal to each other; para. 33,35 - a control unit 11 controls the operations of intelligent power devices (IPDs) 131, 132, both of which turn on and off supplying electric power from a power supply B mounted on a vehicle to a load 3 through a parallel circuit 5 composed of two electrical wires 51, 52 having wiring resistances equal to each other), based on the detected temperature of each semiconductor switch device (para. 53 - based on the comparison of the estimated temperatures Tn1, Tn2 estimated from the passing currents respectively detected by the current measurement units “b” of the IPDs 131, 132, the control unit 11 performs control to adjust the duty rations of the semiconductor switching devices “a” of the corresponding IPDs 131, 132); 

    PNG
    media_image1.png
    750
    463
    media_image1.png
    Greyscale

obtaining an equalized current flowing through a semiconductor switch device (IPD1 131 with 51) in the current equalization state (abs. - measure a passing current flowing in a semiconductor switching device in each of the electrical wires.; current detection signals I1, I2; figure 3), wherein the semiconductor switch device is any one of the plurality of parallel semiconductor switch devices; and 
determining a total current of a main circuit (load 3) connected to the plurality of parallel semiconductor switch devices according to the equalized current (para. 69 - load 3 is a valve for a vehicle rated voltage: 12 V; power consumption: 60 W an electric current of 2.5 A flows through each electrical wire 51, 52 - implies total current of 5A).
NAKAMURA does not teach explicitly target semiconductor switch;
However, Ngo teaches in figure(s) 1-13 target semiconductor switch (switch M1; figure 2A,5B,1C); 
a plurality of parallel-connected power transistors are charged and discharged in each switching cycle to provide a plurality of power transistor control waveforms from a single gate driver waveform that equalize power losses/temperatures or steady-state currents among the plurality of power transistors" (abstract).

Regarding claim 3, NAKAMURA teaches in figure(s) 1-8 the method of claim 1, wherein the determining that the plurality of parallel semiconductor switch devices are in a current equalization state based on the detected temperature of each semiconductor switch device comprises: calculating a difference ΔT (para. 44-45 :- ΔT) between a first detected temperature and a second detected temperature of a plurality of detected temperatures, wherein the first detected temperature is greater than any temperatures other than the first detected temperature of the plurality of detected temperatures, and the second detected temperature is lower than any temperatures other than the second detected temperature of the plurality of detected temperatures (temperature comparison S17; figure 4); determining whether ΔT is within a preset temperature range (shut-off temperature, target temp; figure 4), wherein the preset temperature range is determined according to an equalization temperature (IPD1 temp = IPD2 temp.; figure 4) of each semiconductor switch device measured in advance in the current equalization state; determining that the plurality of parallel semiconductor (para. 90-96).

Regarding claim 6, NAKAMURA teaches in figure(s) 1-8 the method of claim 1, wherein the determining a total current of a main circuit connected to the plurality of parallel semiconductor switch devices according to the equalized current comprises: taking a product of the equalized current and a total number of the plurality of semiconductor switch devices as the total current (para. 69 - load 3 is a valve for a vehicle (rated voltage: 12 V; power consumption: 60 W) an electric current of 2.5 A flows through each electrical wire 51, 52).

Regarding claim 10, NAKAMURA teaches in figure(s) 1-8 a current sampling circuit, comprising: 
a plurality of first temperature sensors (temperature estimation units IPD1/115a, IPD2/115a; figure 2) connected to a processing module (control unit 11, controller 30), each first temperature sensor being configured to collect a detected temperature of a semiconductor switch device (abs. - semiconductor switching device of the IPD on one electrical wire; IPD1 131 with 51, IPD2 132 with 52; figures 1-2) of a plurality of parallel semiconductor switch devices which corresponds to the first temperature sensor; 
the processing module configured to determine that the plurality of parallel semiconductor switch devices are in a current equalization state (IPD1 current data, IPD2 current date; figure 2; para. 50 - currents passing through the electrical wires 51, 52 or their wiring resistances are equal to each other; para. 33,35 - a control unit 11 controls the operations of intelligent power devices (IPDs) 131, 132, both of which turn on and off supplying electric power from a power supply B mounted on a vehicle to a load 3 through a parallel circuit 5 composed of two electrical wires 51, 52 having wiring resistances equal to each other) based on the detected temperature of each semiconductor switch device (para. 53 - based on the comparison of the estimated temperatures Tn1, Tn2 estimated from the passing currents respectively detected by the current measurement units “b” of the IPDs 131, 132, the control unit 11 performs control to adjust the duty rations of the semiconductor switching devices “a” of the corresponding IPDs 131, 132), obtain an equalized current flowing through a semiconductor switch device in the current equalization state (abs. - measure a passing current flowing in a semiconductor switching device in each of the electrical wires.; current detection signals I1, I2; figure 3), and determine a total current of a main circuit (load 3) connected to the plurality of parallel semiconductor switch devices according to the equalized current (para. 69 - load 3 is a valve for a vehicle (rated voltage: 12 V; power consumption: 60 W) an electric current of 2.5 A flows through each electrical wire 51, 52), the semiconductor switch device being any one of the plurality of parallel semiconductor switch devices; 
a current detection module (IPD1/113, IPD2/113; figure 2) configured to detect the equalized current; 
a power module (power supply 400/B voltage, batt; figures 1,5) connected to the processing module and a gate of each semiconductor switch device (para. 161 - a control signal outputted from an output (OUT) terminal of the controller 30 is inputted to a gate terminal of the MOSFET via a wiring L1), and configured to output a drive voltage (OUT1, OUT2) to the gate of each semiconductor switch device under control of the processing module.
NAKAMURA does not teach explicitly target semiconductor switch;
However, Ngo teaches in figure(s) 1-13 target semiconductor switch (switch M1; figure 2A,5B,1C); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NAKAMURA by having target semiconductor switch as taught by Ngo in order to provide "a plurality of parallel-connected power transistors are charged and discharged in each switching cycle to provide a plurality of power transistor control waveforms from a single gate driver waveform that equalize power losses/temperatures or steady-state currents among the plurality of power transistors" (abstract).

Regarding claim 13, NAKAMURA teaches in figure(s) 1-8 the circuit of claim 10, wherein if the semiconductor switch device is a metal-oxide semiconductor (MOS) chip and a plurality of parallel MOS chips are packaged in a MOS integrated module (para. 127 - IPD is an integrated circuit for a power supply, in which a switching device and its driving circuit are functionally integrated and highly functionalized), the circuit further comprises: a second temperature sensor configured to collect a temperature of an environment where the integrated module is located (para. 18 - control the temperatures of the respective electrical wires of the parallel circuit to an appropriate temperature).

Regarding claim 14, NAKAMURA teaches in figure(s) 1-8 the circuit of claim 10, wherein the current detection module comprises a resistor shunt provided in a branch where the target semiconductor switch device is located, and both ports of the resistor shunt (para. 127 - current detection unit 40 can be constituted by e.g. a current detection circuit including a shunt resistor) are connected to the processing module.

Regarding claim 15, NAKAMURA teaches in figure(s) 1-8 the method of claim 1, wherein the semiconductor switch device is a metal-oxide semiconductor (MOS) field-effect transistor (para. 159 - MOSFET) or an insulated gate bipolar transistor.

Regarding claim 16, NAKAMURA teaches in figure(s) 1-8 the method of claim 1, wherein the method further comprises: reducing a gate voltage of each semiconductor switch device if it is determined that the plurality of parallel semiconductor switch devices are not in the current equalization state (para. 6 - shut down operation of each IPD for supplying the electric power becomes unstable despite that the actual currents flowing in the respective IPDs).

Allowable Subject Matter

Claim(s) 4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record do not fairly teach or suggest “wherein the preset temperature range is 0 to T0, and T0 is twice the difference between a first equalization temperature and a second equalization temperature of a plurality of equalization temperatures; wherein the first equalization temperature is greater than any temperatures other than the first equalization temperature of the plurality of equalization temperatures, and the second equalization temperature is lower than any temperatures other than the second equalization temperature of the plurality of equalization temperatures.” including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, the prior arts of record do not fairly teach or suggest “wherein the power module comprises: a plurality of power units connected to a plurality of input ports of a multiplexer, wherein each of the power units is connected to a different one of the input ports, and output voltages of the power units are different from each other; the multiplexer connected to the processing module, wherein an output port of the multiplexer is connected to the gate of each semiconductor switch device, and on receiving a control signal output from the processing module, the multiplexer is configured to connect a power unit of the plurality of power units which corresponds to the control signal to the gate of each MOS transistor” including all of the limitations of the base claim and any intervening claims.
Claim(s) 12 are objected for dependent upon claim 11.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WOOD et al. (US 20140253102) discloses "current measurement".
Knowlton et al. (US 20130063098) discloses "method and system for power switch temperature regulation".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868